In the

    United States Court of Appeals
                For the Seventh Circuit
                    ____________________

No. 17-1405
UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,
                                v.

BRIAN L. REDDEN,
                                            Defendant-Appellant.
                    ____________________

            Appeal from the United States District Court
                for the Southern District of Illinois.
      No. 16-CR-30072-NJR-01 — Nancy J. Rosenstengel, Judge.
                    ____________________

 SUBMITTED OCTOBER 23, 2017 — DECIDED NOVEMBER 8, 2017
                ____________________

   Before EASTERBROOK, KANNE, and HAMILTON, Circuit
Judges.
    EASTERBROOK, Circuit Judge. After pleading guilty to pos-
sessing cocaine with intent to distribute, 21 U.S.C. §841(a)(1),
Brian Redden was sentenced to 151 months’ imprisonment
and 3 years’ supervised release. He appealed, but his ap-
pointed lawyer has moved to withdraw under Anders v. Cali-
fornia, 386 U.S. 738 (1967), representing that the appeal is
frivolous.
2                                                          No. 17-1405

   We grant that motion, largely for reasons detailed in a
nonprecedential order released together with this opinion.
One issue raised in Redden’s response to the Anders brief
may have significance for other appeals and justifies discus-
sion in a published opinion.
   The district court treated Redden as a career offender
under U.S.S.G. §4B1.1 because of his prior convictions. Red-
den contends that one of these—delivery of a controlled sub-
stance in violation of 720 ILCS 570/401—should not have
been classified as a “controlled substance offense” for the
purpose of §4B1.1(a)(3) because the elements of that Illinois
crime differ from the definition in §4B1.2(b):
    The term “controlled substance offense” means an offense under
    federal or state law, punishable by imprisonment for a term ex-
    ceeding one year, that prohibits the manufacture, import, export,
    distribution, or dispensing of a controlled substance (or a coun-
    terfeit substance) or the possession of a controlled substance (or
    a counterfeit substance) with intent to manufacture, import, ex-
    port, distribute, or dispense.

Redden observes that United States v. Hinkle, 832 F.3d 569
(5th Cir. 2016), holds that the Texas offense of delivering a
controlled substance includes conduct that falls outside this
definition and so is not a “controlled substance offense”. He
contends that we should treat Illinois law the same way.
    The key phrase in §4B1.2(b) is “manufacture, import, ex-
port, distribution, or dispensing”. As with most other recidi-
vist enhancements, these words are applied to the elements
of the crime of conviction, not to what the accused did in
fact. See, e.g., Mathis v. United States, 136 S. Ct. 2243 (2016).
Hinkle found that the elements of the Texas crime do not
match the specifications in §4B1.2(b) because it is unlawful
in Texas to offer a controlled substance for sale, as well as to
No. 17-1405                                                 3

manufacture, import, export, distribute, or dispense it. See
also United States v. Madkins, 866 F.3d 1136, 1145 (10th Cir.
2017) (same conclusion about Kansas law).
    Illinois, by contrast, does not make it a crime to offer a
controlled substance. The definition that underlies the of-
fense established by 720 ILCS 570/401 tells us that “deliver”
and “delivery” mean an “actual, constructive or attempted
transfer”. 720 ILCS 570/102(h). Any conduct meeting the
state’s definition of “delivery” comes within §4B1.2(b) be-
cause “transfer” is just another word for distribute or dis-
pense. Because Illinois law lacks the feature that made pos-
sible a substantive conviction in Texas or Kansas without
meeting the requirements of §4B1.2(b), it would be frivolous
for counsel to argue that Redden is not a career offender.
    Counsel’s motion to withdraw is granted, and the appeal
is dismissed as frivolous.